Exhibit 10.1

Execution Copy

SUBSCRIPTION AGREEMENT

by and among

U.S. CONCRETE, INC.,

THE HOLDCO SELLERS,

and

THE OTHER PARTIES HERETO

dated as of

April 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 CERTAIN DEFINITIONS

     1   

1.1      Certain Defined Terms

     1   

1.2      Other Interpretive Provisions

     1   

1.3      Headings

     2   

ARTICLE 2 SUBSCRIPTION

     2   

2.1      Subscription

     2   

ARTICLE 3 REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS CONCERNING THE HOLDCO
SELLERS

     2   

3.1      Authority

     3   

3.2      No Conflict

     3   

3.3      No Reliance

     3   

3.4      Due Diligence

     3   

3.5      Accredited Investor

     3   

3.6      Acknowledgment Concerning Restrictions on Transfer or Sale of the
Restricted Securities

     4   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PARENT

     5   

4.1      Organization

     5   

4.2      No Conflicts

     5   

4.3      Enforceability

     5   

4.4      Restricted Securities

     5   

ARTICLE 5 COVENANTS

     5   

5.1      Further Assurances; Reasonable Efforts

     5   

5.2      Share Purchase Agreement Indemnification

     5   

ARTICLE 6 CLOSING

     6   

6.1      Closing

     6   

6.2      Deliveries; Closing Conditions

     6   

6.3      Issuance of Securities

     7   

ARTICLE 7 MISCELLANEOUS PROVISIONS

     7   

7.1      Assignment

     7   

7.2      Entire Agreement, Amendments and Waiver

     7   

7.3      Notices

     7   

7.4      Severability

     7   

7.5      Counterparts

     8   

7.6      Governing Law; Waiver of Jury Trial 

     8   

 

i



--------------------------------------------------------------------------------

     Page  

7.7      Third Party Beneficiaries

     8   

7.8      Specific Performance

     8   

7.9      Spousal Acknowledgment

     8   

7.10    Acknowledgment

     9   

 

ii



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of April 1, 2015, is
entered into by and among U.S. Concrete, Inc., a Delaware corporation (the
“Parent”), Ferrara Family Holding Corp., a New York corporation (“Seller”), the
undersigned Holdco Sellers in their capacity as the beneficial owners of Seller
as set forth on Exhibit A to the Share Purchase Agreement (such undersigned
Holdco Sellers, each, a “Holdco Seller” and collectively, the “Holdco Sellers”).
The Parent, Seller, and each of the Holdco Sellers are sometimes collectively
referred to herein as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, this Agreement is being delivered contemporaneously with, and pursuant
to, that certain Share Purchase Agreement, dated as of the date hereof (the
“Share Purchase Agreement”), by and among Ferrara Bros. Building Materials
Corp., a New York corporation (the “Company”), Seller, the Seller’s
Representative (as defined in and appointed pursuant to the Share Purchase
Agreement), and USCF&B AcquisitionCo, LLC a Delaware limited liability company
(“Buyer”), pursuant to which Buyer (at the time of the consummation of such
transaction, an indirect wholly-owned subsidiary of Parent) is acquiring all of
the issued and outstanding equity interests of the Company from Seller;

WHEREAS, pursuant to the Share Purchase Agreement, each Holdco Seller wishes to
subscribe for the number of shares of common stock of the Parent, par value
$0.001 per share (the “Parent Common Stock”) equal to (i) $15,000,000, divided
by (ii) the Parent Average Share Price, multiplied by (iii) such Holdco Seller’s
Allocation Percentage, as consideration for the equity interests of the Company
owned by Seller and indirectly owned by the Holdco Sellers as a result of their
ownership interest of Seller; and

WHEREAS, the Parent Common Stock issued pursuant to this Agreement is the Stock
Purchase Price to be issued pursuant to, and subject to, the terms of the Share
Purchase Agreement and, upon the issuance of the Parent Common Stock to the
Holdco Sellers pursuant to the terms hereof, Buyer and the Parent shall have
satisfied their obligation to deliver the Stock Purchase Price pursuant to the
terms of the Share Purchase Agreement;

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

Article 1

CERTAIN DEFINITIONS

1.1 Certain Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings ascribed to such terms in the Share Purchase Agreement.

1.2 Other Interpretive Provisions. As used in this Agreement, unless expressly
stated otherwise or the context requires otherwise, (a) all references to an
“Article,” “Section,” or “subsection” shall be to an Article, Section, or
subsection of this Agreement, (b) the words “this Agreement,” “hereof,”
“hereunder,” “herein,” “hereby,” or words of similar import shall refer to this
Agreement as a whole and not to a particular Article, Section, subsection,
clause or other subdivision hereof, (c) the words used herein shall include the
masculine, feminine and neuter gender, and the singular and the plural, (d) the
word “including” shall mean “including, without limitation,” (e) the word “day”
or “days” shall mean a calendar day or days, and (f) the word “or” shall mean
“and/or.” The Parties have participated jointly in

 

1



--------------------------------------------------------------------------------

the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party hereto by virtue of the authorship
of any of the provisions of this Agreement.

1.3 Headings. The headings of the Articles and Sections of this Agreement and of
the Schedule and Appendix are included for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction or
interpretation hereof or thereof.

Article 2

SUBSCRIPTION

2.1 Subscription.

(a) Subject to and in accordance with the respective terms and conditions of
this Agreement and the Share Purchase Agreement, effective as of the date on
which the Parent Average Share Price is finally determined pursuant to the terms
of the Share Purchase Agreement (the “Effective Time”), the Parent and each
Holdco Seller agree that each Holdco Seller will purchase from the Parent and
the Parent will issue and sell to each Holdco Seller, the number of shares of
Parent Common Stock equal to (i) $15,000,000, divided by (ii) the Parent Average
Share Price (as finally determined pursuant to the terms hereof and of the Share
Purchase Agreement), multiplied by (iii) such Holdco Seller’s Allocation
Percentage (the “Restricted Securities”), as consideration for the performance
of those transactions contemplated by Share Purchase Agreement. In connection
with such purchase, issuance and sale, Seller hereby (i) consents to the
issuance of such Restricted Securities directly to the Holdco Sellers in their
capacity as the stockholders of Seller and indirect stockholders of the Company
and (ii) acknowledges and agrees that such issuance is in satisfaction of
Buyer’s obligations under the Share Purchase Agreement and, upon the issuance of
the Restricted Securities pursuant to the terms of this Agreement, Buyer and
Parent shall have satisfied their obligation under the Share Purchase Agreement
to deliver the Stock Purchase Price as calculated and required pursuant to the
terms of the Share Purchase Agreement.

(b) Prior to or at the Effective Time, each Holdco Seller will execute and
deliver to the Parent each of the deliveries set forth in Section 6.2 hereof.

(c) Subject to and in accordance with the respective terms and conditions of
this Agreement (including the delivery of all applicable closing deliveries set
forth in Section 6.2 hereof), upon and subject to the occurrence of the
Effective Time, each Holdco Seller automatically and without any further action
on the part of such Holdco Seller or the Parent, shall be admitted as a
stockholder of the Parent.

Article 3

REPRESENTATIONS, WARRANTIES AND

ACKNOWLEDGEMENTS CONCERNING THE HOLDCO SELLERS

Each Holdco Seller, severally but not jointly, represents, warrants and
acknowledges to the Parent and agrees to indemnify the Parent, the Buyer
Indemnitees, and their respective Affiliates and Representatives (collectively,
the “Buyer Parties”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Parties based upon or
arising out of any inaccuracy in or breach of any of the representations or
warranties of Holdco Sellers set forth herein (including the Investor
Questionnaires delivered pursuant hereto), including any Losses which may arise
under securities Laws based upon or

 

2



--------------------------------------------------------------------------------

arising out of such inaccuracy or breach (with each such representation and
warranty being made as of the Effective Time); provided, however, that the
aggregate liability of any Holdco Seller arising from the inaccuracy or breach
of any representation or warranty set forth herein shall not exceed an amount
equal to the value of the Restricted Securities purchased by such Holdco Seller
on the Effective Date, as such value has been determined pursuant to the Share
Purchase Agreement:

3.1 Authority. Such Holdco Seller has full legal capacity and authority to enter
into this Agreement and each other document related hereto to which it is or
shall be a party and perform its obligations hereunder and thereunder. This
Agreement and the other documents related hereto to which such Holdco Seller is
or shall be a party have been or will be duly executed and delivered by the
Holdco Seller, and (assuming due authorization, execution and delivery hereof
and thereof by the other parties hereto and thereto) constitute legal, valid and
binding obligations of the Holdco Seller, enforceable against the Holdco Seller
in accordance with their terms, subject only to the effect, if any, of
(a) applicable bankruptcy, insolvency, moratorium or other similar Laws
affecting the rights of creditors generally and (b) rules of law governing
specific performance, injunctive relief and other equitable remedies.

3.2 No Conflict. The execution, delivery and performance by such Holdco Seller
of this Agreement and the consummation of the transactions contemplated hereby,
do not and will not (with or without the giving of notice, the lapse of time, or
both) result in a violation or breach of, conflict with, cause increased
liability or fees, or require approval, consent or authorization under (a) any
Laws applicable to the Holdco Seller or (b) any contract to which such Holdco
Seller is a party or by which such Holdco Seller or any of its properties or
assets may be bound or affected.

3.3 No Reliance. Except as expressly set forth in Article V of the Share
Purchase Agreement and in Article 4 hereof, such Holdco Seller acknowledges that
the Parent has not made any representations or warranties, oral or otherwise,
concerning the Buyer Parties or the Restricted Securities. In acquiring the
Restricted Securities, the Holdco Seller is not relying upon any information,
other than (a) the results of its own or its representative’s independent review
of the Parent and the Restricted Securities and (b) the representations and
warranties of Parent expressly set forth in Article V of the Share Purchase
Agreement and in Article 4 hereof.

3.4 Due Diligence. Such Holdco Seller has had an opportunity to ask questions
and receive answers regarding the Parent and all such questions have been
answered to its full satisfaction. Such Holdco Seller has had an opportunity to
obtain all additional information necessary to verify the accuracy of the
foregoing.

3.5 Accredited Investor. Other than Joseph A. Ferrara 2011 J&J GC Grat, which is
not an accredited investor and has not provided a questionnaire, the
certifications made, and information furnished, by such Holdco Seller in
Appendix I in connection with this Agreement are true, correct, and complete,
and, such Holdco Seller is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”)). The Holdco Seller is acquiring the Restricted Securities for
its own account for investment purposes, and not with a view to any
distribution, resale, subdivision or fractionalization thereof in violation of
the Securities Act or any other applicable domestic or foreign securities Law.
Such Holdco Seller is able to bear the substantial economic risks of an
investment in the Restricted Securities for an indefinite period of time, has no
need for liquidity in such investment and, at the present time, could afford a
complete loss of such investment. To the extent necessary, such Holdco Seller
has retained, at its own expense, and relied upon, appropriate professional
advice regarding the investment, Tax and legal merits and consequences of this
Agreement and acquiring the Restricted Securities.

 

3



--------------------------------------------------------------------------------

3.6 Acknowledgment Concerning Restrictions on Transfer or Sale of the Restricted
Securities.

(a) Such Holdco Seller understands, agrees and acknowledges that (a) it is
acquiring the Restricted Securities solely for the undersigned’s own beneficial
account, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of the Restricted Securities and (b) that the
Restricted Securities have not been registered under the Securities Act or
applicable state securities Laws by reason of specific exemptions under the
provisions thereof which depend in part upon the investment intent of such
Holdco Seller and of the other representations made by such Holdco Seller in
this Agreement (and any supplemental information) for the purpose of determining
whether this transaction meets the requirements for such exemptions.

(b) Such Holdco Seller understands, agrees and acknowledges that the Restricted
Securities are “restricted securities” under applicable federal securities laws
and that the Securities Act and the rules of the U.S. Securities and Exchange
Commission (the “Commission”) provide in substance that such Holdco Seller may
dispose of the Restricted Securities only pursuant to an effective registration
statement under the Securities Act or an exemption therefrom, and such Holdco
Seller understands that the Parent has no obligation or intention to register
any of the Restricted Securities, or to take action so as to permit sales
pursuant to the Securities Act (including Rule 144 thereunder). Furthermore,
such Holdco Seller understands, agrees and acknowledges that the Parent has not
covenanted to take any action necessary to register the Restricted Securities or
make available the benefits of Rule 144 under the Securities Act governing the
possible disposition of the Restricted Securities. Accordingly, such Holdco
Seller understands that under the Commission’s rules, such Holdco Seller may
dispose of the Restricted Securities principally only in “private placements”
which are exempt from registration under the Securities Act, in which event the
transferee will acquire “restricted securities” subject to the same limitations
as in the hands of such Holdco Seller. Consequently, such Holdco Seller
understands and acknowledges that as a consequence of these limitations it may
not be possible for the Holdco Seller to liquidate the Restricted Securities in
the event of an emergency, change in circumstances or other immediate need for
cash, and that such Holdco Seller must bear the economic risks of the investment
in the Restricted Securities for an indefinite period of time.

(c) Such Holdco Seller understands, agrees and acknowledges: (i) that such
Holdco Seller will not sell, assign, pledge, give, transfer or otherwise dispose
of the Restricted Securities or any interest therein, or make any offer or
attempt to do any of the foregoing, except (A) pursuant to a registration of the
Restricted Securities under the Securities Act and all applicable state
securities Laws, or in a transaction which is exempt from the registration
provisions of the Securities Act and all applicable state securities Laws and
(B) in accordance with the terms of this Agreement and the Share Purchase
Agreement; (ii) that the Restricted Securities are not certificated and, in the
event such Restricted Securities subsequently become certificated, any such
certificates representing the Restricted Securities will bear a legend making
reference to the foregoing restrictions; and (iii) that the Parent and its
affiliates shall not be required to give effect to any purported transfer of
such Restricted Securities except upon compliance with the foregoing
restrictions.

(d) Such Holdco Seller acknowledges that neither the Parent nor any other person
offered to sell the Restricted Securities to it by means of any form of general
solicitation or advertising, including: (i) any advertisement, article, notice
or other communication published in any newspaper, magazine or similar media or
broadcast over television or radio or (ii) any seminar or meeting whose
attendees were invited by any general solicitation or general advertising.

 

4



--------------------------------------------------------------------------------

Article 4

REPRESENTATIONS AND WARRANTIES OF THE PARENT

The Parent represents, warrants and acknowledges to the Holdco Sellers and
agrees to indemnify the Holdco Sellers and their respective agents and
affiliates against, and shall hold each of them harmless from and against, and
shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Holdco Sellers based upon or arising out of
any inaccuracy in or breach of any of the representations or warranties of
Parent set forth herein, including any Losses which may arise under Tax or
securities Laws based upon or arising out of such inaccuracy or breach (with
each such representation and warranty being made as of the Effective Time):

4.1 Organization. The Parent is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware.

4.2 No Conflicts. The execution, delivery and performance by the Parent of this
Agreement and by Buyer of the Share Purchase Agreement and the consummation of
the transactions provided for herein and therein will not result in the breach
of any of the terms and provisions of, or constitute a default under, or
conflict with, or cause any acceleration of any obligation of the Parent under
its Organizational Documents or any other material agreement to which the Parent
is a party or by which it is bound.

4.3 Enforceability. This Agreement has been duly authorized and validly executed
and delivered by the Parent and (assuming the valid authorization, execution and
delivery of this Agreement by the other Parties hereto) constitutes a legal,
valid and binding obligation of the Parent, enforceable against the Parent in
accordance with its terms, subject only to the effect, if any, of (a) applicable
bankruptcy, insolvency, moratorium or other similar Laws affecting the rights of
creditors generally and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.

4.4 Restricted Securities. The Restricted Securities, when issued in accordance
with this Agreement, will be validly issued, fully paid and non-assessable and
free and clear of all Liens, other than those that arise under federal or state
securities Laws generally and those arising under Section 9.06 of the Share
Purchase Agreement.

Article 5

COVENANTS

5.1 Further Assurances; Reasonable Efforts. From time to time, and without
further consideration, each Party will execute and deliver to any other Party
such documents and take such actions as any other Party may reasonably request
in order more effectively to implement and carry into effect the transactions
contemplated by this Agreement. Each Party shall use its commercially reasonable
efforts to (a) take, or cause to be taken, all actions necessary or appropriate
to consummate the transactions contemplated by this Agreement, the Share
Purchase Agreement and the other Transaction Documents and (b) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement, the Share Purchase Agreement and the other Transaction Documents.

5.2 Share Purchase Agreement Indemnification.

(a) Following the Closing, if an Indemnifying Party breaches its obligation to
pay any amount under the Share Purchase Agreement, the Indemnified Party may, in
addition to any other rights or remedies it may have, exercise its rights under
Section 9.06 of the Share Purchase Agreement with respect to each Holdco Seller
and the Restricted Securities. Each Holdco Seller shall take any and all
actions, including granting any powers of attorney, stock transfer powers, or
other authorizations amending any Contracts, to permit such recourse, including
the recourse permitted pursuant to Section 9.06 of the Share Purchase Agreement
to offset Losses against the Restricted Securities.

 

5



--------------------------------------------------------------------------------

(b) Without limiting the matters set forth in Section 5.2(a) hereof, from and
after the Effective Time until the termination of the Restricted Share Transfer
Period, for the periods set forth in the Share Purchase Agreement and on the
terms and subject to the conditions and limitations set forth in the Share
Purchase Agreement, each Holdco Seller (and any transferee, successor or
assignee of such Holdco Seller) shall be deemed to have joined the Share
Purchase Agreement as a party thereto solely for the purposes of (i) agreeing to
be bound by Sections 6.01, 6.02, 6.03, 6.05, 6.06, 6.07, 6.08, and 6.09 and
Article VIII of the Share Purchase Agreement in the same manner that Seller is
bound by Sections 6.01, 6.02, 6.03, 6.05, 6.06, 6.07, 6.08, and 6.09 and Article
VIII of the Share Purchase Agreement and (ii) agreeing to be bound by
Section 9.06 the Share Purchase Agreement pursuant to which each Holdco Seller
(and any transferee, successor or assignee of such Holdco Seller) shall be
obligated, on and subject to the terms set forth in the Share Purchase Agreement
(including any limitations set forth therein), to indemnify and hold harmless
the Buyer and the other Buyer Indemnitees who are, on the terms set forth in
Article IX of the Share Purchase Agreement, entitled to indemnification in
respect of the matters and in the manner described therein.

(c) From and after the Effective Time until the termination of the Restricted
Share Transfer Period, (i) the Restricted Securities issued pursuant hereto
shall be held by each Holdco Seller to whom they were was issued pursuant to
this Agreement; (ii) each Holdco Seller agrees to hold such Restricted
Securities for such Restricted Share Transfer Period; and (iii) each Holdco
Seller agrees not Transfer or permit any Encumbrance to be incurred on the
Restricted Securities of any kind.

Article 6

CLOSING

6.1 Closing. The consummation of the transactions contemplated hereby is
conditioned upon the occurrence of the Closing and the consummation of the
transactions contemplated by the Share Purchase Agreement and, as such, shall
take place at the Effective Time following the closing of the transactions
contemplated by the Share Purchase Agreement and the other Transaction
Documents. This Agreement and the closing of the transactions contemplated
hereby, including the issuance of the Restricted Securities, is conditioned upon
(i) receipt by the Parent and Buyer of the deliveries set forth in Section 6.2
hereof and (iii) the consummation of the acquisition as contemplated in the
Share Purchase Agreement and the occurrence of the Effective Time and shall
become null and void, and shall have no effect whatsoever, without any action on
the part of any Person, upon termination of the Share Purchase Agreement for any
reason.

6.2 Deliveries; Closing Conditions.

(a) At or prior to the Effective Time, each Holdco Seller shall use its
commercially reasonable efforts (i) to deliver, or cause to be delivered, each
of the documents described in Sections 2.03(c) and 2.03(d) of the Share Purchase
Agreement and (ii) to cause each of the conditions to the closing of the
transactions contemplated thereby to be satisfied.

(b) At or prior to the Effective Time, each Holdco Seller shall deliver the
following to the Parent: (i) a duly executed and completed copy of the
Accredited Investor Questionnaire attached hereto as Appendix I, effective as of
the Closing Date; and (ii) such other documents as Parent has reasonably
requested.

 

6



--------------------------------------------------------------------------------

6.3 Issuance of Securities. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation to issue any of the Restricted
Securities (a) to any Holdco Seller who is a resident of a jurisdiction in which
the issuance of Restricted Securities to such Holdco Seller would constitute a
violation of the state securities Laws, “blue sky” or other similar Laws of such
jurisdiction or (b) in the event the Closing pursuant to the Share Purchase
Agreement does not occur for any reason.

Article 7

MISCELLANEOUS PROVISIONS

7.1 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign its rights or obligations hereunder without the prior written
consent of the other Parties, which consent shall not be unreasonably withheld,
conditioned or delayed, and any attempted assignment in violation of this
Section shall be null and void ab initio; provided, however, that, following the
Effective Time, the Parent may, without the prior written consent of any party,
assign all or any portion of its rights under this Agreement to any Affiliate of
Parent now in, or hereinafter to come into, existence, any Person from which it
has borrowed money or any Person to which the Buyer or any of its Affiliates
proposes to sell, directly or indirectly, all or substantially all of the Shares
or assets of a Group Company. No assignment shall relieve the assigning party or
any guarantor of any of its obligations hereunder.

7.2 Entire Agreement, Amendments and Waiver. This Agreement and the applicable
portions of the Share Purchase Agreement, and all certificates, documents,
instruments and writings that are delivered pursuant thereto and hereto contain
the entire understanding of the Parties with respect to the transactions
contemplated hereby and supersede all prior agreements, arrangements and
understandings relating to the subject matter hereof. This Agreement may be
amended, superseded or canceled with respect to an individual Holdco Seller only
by a written instrument duly executed by such Holdco Seller and the Parent,
specifically stating that it amends, supersedes or cancels this Agreement with
respect to such Holdco Seller. Any of the terms of this Agreement and any
condition to a Party’s obligations hereunder may be waived only in writing by
that Party specifically stating that it waives a term or condition hereof. No
waiver by a Party of any one or more conditions or defaults by the other in
performance of any of the provisions of this Agreement shall operate or be
construed as a waiver of any future conditions or defaults, whether of a like or
different character, nor shall the waiver constitute a continuing waiver unless
otherwise expressly provided. All representations, warranties and covenants
contained this Agreement shall survive the closing of the transactions
contemplated hereunder.

7.3 Notices. Any notice, request, demand or other communication in connection
with this Agreement shall be given in accordance with the requirements for
notice set forth in the Share Purchase Agreement; provided, however, that any
notice, request, demand or other communication to be given to the Holdco Sellers
in connection with this Agreement shall be given to Seller’s Representative in
accordance with the requirements for notice set forth in the Share Purchase
Agreement.

7.4 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the arbitrator, board, body,
court, referee or other Governmental Body making such determination is
authorized and instructed to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

7



--------------------------------------------------------------------------------

7.5 Counterparts. This Agreement may be executed simultaneously in any number of
counterparts (including by facsimile or portable document format (.pdf)
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

7.6 Governing Law; Waiver of Jury Trial. This Agreement shall be governed by,
enforced in accordance with, and interpreted under, the Laws of the State of New
York, without reference to applicable principles of conflicts of Laws. The
Parties hereby irrevocably submit to the exclusive jurisdiction of any federal
or state court located within the State of New York, and appropriate courts of
appeal therefrom, over any dispute arising out of or relating to this Agreement
or any of the transactions contemplated hereby, and each Party hereby
irrevocably agrees that all claims in respect of such dispute or any suit,
action or proceeding related thereto may be heard and determined in such courts.
The Parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any dispute arising out of or relating to this Agreement or any of
the transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each Party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law. This consent to
jurisdiction is being given solely for purposes of this Agreement and is not
intended to confer, and shall not confer, consent to jurisdiction with respect
to any other dispute in which a Party to this Agreement may become involved.
AFTER CONSULTATION WITH COUNSEL, EACH OF THE PARTIES HEREBY AGREES THAT IT
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

7.7 Third Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their permitted assigns and nothing in this Agreement, expressed or
implied, shall give or be construed to give to any Person, other than the
Parties and such assigns, any legal or equitable rights under this Agreement;
provided, however, that the each of the Buyer Parties, and each of their
respective successors and permitted assigns are each intended third party
beneficiaries of this Agreement. Nothing in this Agreement shall be deemed to
constitute a joint venture or partnership between any of the Parties, nor
constitute any Party the agent of any other Party for any purpose.

7.8 Specific Performance. The Holdco Sellers acknowledge that their commitment
to make the subscriptions contemplated hereby is a material inducement to the
Parent’s execution of the Share Purchase Agreement. As such, each of the Parties
acknowledges and agrees that the other Parties would be damaged irreparably in
the event any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached or violated.
Accordingly, each of the Parties agrees that, without posting a bond or other
undertaking, the other Parties will be entitled to an injunction or injunctions
to prevent breaches or violations of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
legal proceeding instituted in any federal or state court located within the
State of New York (and appropriate courts of appeal therefrom), in addition to
any other remedy to which it may be entitled, at law or in equity. Each Party
further agrees that, in the event of any action for specific performance in
respect of such breach or violation, it will not assert that the defense that a
remedy at law would be adequate.

7.9 Spousal Acknowledgment. The undersigned spouses, if any, of the Holdco
Sellers has read and hereby approves this Agreement. In consideration of
Parent’s granting the Holdco Seller the right to acquire the Restricted
Securities in accordance with the terms of this Agreement, the undersigned
spouse hereby agrees to be irrevocably bound by all the terms of this Agreement.

 

8



--------------------------------------------------------------------------------

7.10 Acknowledgment. EACH HOLDCO SELLER ACKNOWLEDGES AND AGREES THAT NEITHER ANY
BUYER PARTY NOR ANY OF THEIR RESPECTIVE AFFILIATES OR ADVISORS IS GIVING ANY
HOLDCO SELLER, OR INTENDS TO GIVE ANY HOLDCO SELLER, ANY LEGAL, TAX, FINANCIAL,
OR INVESTMENT ADVICE. EACH HOLDCO SELLER IS ADVISED TO, AND HEREBY ACKNOWLEDGES
HE OR SHE HAS BEEN GIVEN THE OPPORTUNITY TO, CONSULT WITH HIS OR HER OWN
ADVISORS WITH RESPECT TO THE IMPLICATIONS, EFFECTS, AND RISKS OF THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE SUBSCRIPTION FOR THE RESTRICTED
SECURITIES.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

PARENT: U.S. CONCRETE, INC. By:

/s/ William J. Sandbrook

Name: William J. Sandbrook Title: President and Chief Executive Officer SELLER:
FERRARA FAMILY HOLDING CORP. By:

/s/ Joseph A. Ferrara

Name: Joseph A. Ferrara Title: President

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

HOLDCO SELLER: By:

/s/ Leonard A. Ferrara

Name: Leonard A. Ferrara SOLELY FOR PURPOSES OF SECTION 7.9 HEREOF: SPOUSE By:

/s/ Donna Ferrara

Name: Donna Ferrara

 

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

HOLDCO SELLER: By:

/s/ Joseph A. Ferrara

Name: Joseph A. Ferrara

 

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

HOLDCO SELLER: LEONARD A. FERRARA 2010 GRAT By:

/s/ Joseph A. Ferrara

Name: Joseph A. Ferrara Title: Trustee

 

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

HOLDCO SELLER: JOSEPH A. FERRARA 2010 GRAT By:

/s/ Leonard A. Ferrara

Name: Leonard A. Ferrara Title: Trustee

 

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

HOLDCO SELLER: JOSEPH A. FERRARA 2011 J&J GC GRAT By:

/s/ Leonard A. Ferrara

Name: Leonard A. Ferrara Title: Trustee

 

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

HOLDCO SELLER: J&J GC TRUST By:

/s/ George P. Esernio

Name: George P. Esernio Title: Trustee

 

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

APPENDIX I

ACCREDITED INVESTOR QUESTIONNAIRES

Appendix I